Exhibit 10.3

 

 FINAL VERSION

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT, dated as of May 4, 2017 (this “Agreement”),
by and between Ormat Technologies, Inc., a Delaware corporation (the “Company”)
and ORIX Corporation, a Japanese corporation (the “Stockholder”).

 

W I T N E S S E T H:

 

WHEREAS, the Stockholder has agreed to purchase certain outstanding shares of
Common Stock (as defined below) pursuant to that certain Stock Purchase
Agreement, dated as of May 4, 2017 (the “Purchase Agreement”), by and among the
Stockholder, FIMI ENRG, Limited Partnership, an Israeli limited partnership, and
FIMI ENRG, L.P., a Delaware limited partnership (collectively, “FIMI”), Mr.
Isaac Angel, Mr. Doron Blachar and Bronicki Investments Ltd., an Israeli company
(“Bronicki”);

 

WHEREAS, it is a condition to the closing (the “Closing”) of the transactions
contemplated by the Purchase Agreement that the parties hereto enter into this
Agreement at or prior to the Closing; and

 

WHEREAS, the parties hereto desire to enter into this Agreement which sets forth
the registration rights, and certain other related covenants, applicable to the
shares of Common Stock that are held from time to time by the Stockholder.

 

NOW, THEREFORE, in consideration of the premises and the mutual obligations,
covenants and agreements herein contained, the parties hereto agree as follows:

 

Article 1
Definitions

 

Section 1.01.     Definitions. For purposes of this Agreement, the following
terms shall have the meanings set forth below:

 

“Affiliate” shall mean, with respect to any given Person, any other Person that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such Person, and when used with
respect to any individual shall also include the Relatives of such individual.
The term “control” (including, with correlative meaning, the terms “controlled
by” and “under common control with”), as used with respect to any Person, means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

 

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in New York City or Tokyo are authorized or required by
law to close.

 

“Commission” means the United States Securities and Exchange Commission or any
successor agency of the United States government administering the Securities
Act.

 

 

--------------------------------------------------------------------------------

 

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Company.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and any
similar or successor federal statute, and the rules and regulations of the
Commission promulgated thereunder, as in effect at the time.

 

“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the Stockholder without any volume, manner of sale or
other restrictions under the Securities Act pursuant to Rule 144.

 

“NYSE” shall mean the New York Stock Exchange, Inc. or any successor corporation
thereto.

 

“Person” means a corporation, an association, a trust, a partnership, a limited
liability company, a joint venture, an organization, a business, an individual,
a government or political subdivision thereof, or a governmental body.

 

“Prospectus” means the prospectus included in any Registration Statement,
together with and including any amendment or supplement to such prospectus,
covering the public offering of any portion of the Registrable Securities
covered by a Registration Statement, and all material incorporated by reference
in such Prospectus.

 

“Registrable Securities” means: (i) the shares of Common Stock held by the
Stockholder on the date hereof or that may be acquired by the Stockholder from
time to time after the date hereof; and (ii) any shares or other securities into
which or for which the shares of Common Stock referred to in clause (i) above
may be changed, converted or exchanged after the date hereof and any other
shares or securities issued after the date hereof in respect of such shares (or
such shares or other securities into which or for which such shares are so
changed, converted or exchanged), in each case, upon any reclassification, stock
combination, stock subdivision, stock dividend, share exchange, merger,
consolidation or similar transaction; provided, however, that a security will
cease to be a Registrable Security when it (i) has been effectively registered
under the Securities Act and disposed of in accordance with the Registration
Statement covering it, (ii) is sold pursuant to Rule 144 (or any similar rule
then in force) under the Securities Act or (iii) is considered Freely Tradable.

 

“Registration Statement” means a registration statement filed or to be filed by
the Company with the Commission covering Registrable Securities.

 

“Relatives” means, with respect to any individual, the spouse, parents, siblings
and descendants of such individual and their respective issue (whether by blood
or adoption and including stepchildren) and the spouses of such persons.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

2

--------------------------------------------------------------------------------

 

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, together with the rules and regulations of the Commission
promulgated thereunder, as in effect at the time.

 

Article 2
Registration Rights

 

Section 2.01.     Demand Registration.

 

(a)     Request for Registration. Subject to the provisions hereof, at any time,
the Stockholder may make a written request (a “Demand”) that the Company prepare
and file with the Commission a Registration Statement, so as to permit a public
offering and sale of Registrable Securities held by the Stockholder. Any Demand
shall specify the number of Registrable Securities proposed to be registered by
the Stockholder and the intended method of disposition thereof. A registration
effected pursuant to this Section 2.01 is hereinafter referred to as a “Demand
Registration.” The Stockholder may initiate two Demands; provided that the
Stockholder shall be entitled to a third demand if the Company includes shares
for its own account or other selling shareholders in an offering pursuant to
either of the first two Demand Registrations.

 

(b)     Limitation on Demand Rights. Notwithstanding anything to the contrary
set forth in Section 2.01(a) hereof, no Demand may be made less than one hundred
twenty (120) days following the effective date of a Registration Statement filed
by the Company pursuant to Section 2.01 hereof or pursuant to any other
registration of Registrable Securities.

 

(c)     Right to Delay Demand Registration. If, at any time when a Demand is
received by the Company, (1) the Company has undertaken to prepare a
registration statement which is intended to be filed within ninety (90) days
from the date the Demand was received, or (2) the Company’s Board of Directors
determines in good faith that filing a Registration Statement in response to
such Demand either (a) would require the Company to make a public disclosure of
information which would have a material adverse effect upon the Company or would
be significantly disadvantageous to the Company or its shareholders or (b) could
interfere with, or would require the Company to accelerate public disclosure of,
any material financing, acquisition, disposition, corporate reorganization or
other material transaction involving the Company or its subsidiaries, then the
Company may, by giving written notice to the Stockholder, cause the registration
requested pursuant to the Demand to be delayed for a period not in excess of
ninety (90) days from the effective date of the registration statement which the
Company is preparing or from the date such Demand was received (such right to
delay a request pursuant to clause (2) of this Section 2.01(c) may be exercised
by the Company not more than twice in any calendar year). If there is a
postponement under this Section 2.01(c), the Stockholder may withdraw such
Demand by giving notice in writing to the Company. In such case, no Demand will
have been delivered for the purposes of this Article 2.

 

(d)     Company Participation. The Company may elect to register in any
Registration Statement prepared pursuant to a Demand made under this Section
2.01 any additional shares of Common Stock (including any shares of Common Stock
to be distributed in a primary offering made by the Company). Such election, if
made, shall be made by the Company by giving written notice to the Stockholder
stating (i) that the Company proposes to include additional shares of Common
Stock in such Registration Statement and (ii) the number of shares of Common
Stock proposed to be so included.

 

3

--------------------------------------------------------------------------------

 

 

(e)     Withdrawal Right. The Stockholder shall have the right to withdraw any
Demand by giving written notice to the Company of its request to withdraw;
provided, however, that (1) such withdrawal request must be made in writing
prior to the earlier of (a) the execution of the underwriting agreement or the
execution of the custody agreement with respect to such Demand Registration or
(b) in the absence of any such agreement, the date on which the Registration
Statement filed pursuant to such Demand is declared effective, and (2) such
withdrawal shall be irrevocable and, after making such withdrawal, the
Stockholder shall not be entitled to make any subsequent Demand for a period of
sixty (60) days after the date of such withdrawal.

 

(f)     Effective Demand. For purpose of this Section 2.01, a Demand, if made
pursuant to Section 2.01(a) and not withdrawn in accordance with Section
2.01(e), shall be deemed to have been made only if (1) in response thereto, the
Company shall have filed a Registration Statement, (2) such Registration
Statement shall have been declared effective under the Securities Act and (3)
such Registration Statement shall not have become the subject of any stop order,
injunction or other order or requirement of the Commission or any other
governmental or administrative agency which prevents the sale of the relevant
Registrable Securities pursuant to such Registration Statement, and no court
prevents or otherwise limits the sale of such securities pursuant to such
Registration Statement; provided, however, that, notwithstanding anything to the
contrary set forth in this Section 2.01(f), a Demand shall be deemed to have
been made by the Stockholder if the Stockholder made a Demand and either (x)
withdrew such Demand after the earlier of (a) the execution of the underwriting
agreement or the execution of the custody agreement with respect to such Demand
Registration or (b) in the absence of any such agreement, the date on which the
Registration Statement filed pursuant to such Demand is declared effective, or
(y) the failure of one or more of the conditions set forth in clauses (1), (2)
or (3) of this Section 2.01(f) to be satisfied is attributable to the acts or
omissions of the Stockholder.

 

Section 2.02.     Piggyback Registration. Notice of Registration. If, at any
time, the Company proposes to file a registration statement with the Commission
in connection with any public offering of Common Stock, whether for the account
of the Company or any other Person (other than a registration statement on Form
S-4 or Form S-8 (or any successor forms under the Securities Act) or other
registrations relating solely to employee benefit plans or any transaction
governed by Rule 145 under the Securities Act), the Company shall give written
notice of such proposed filing and the proposed date thereof to the Stockholder
at least twenty (20) days before the anticipated filing of such registration
statement, offering the Stockholder the opportunity to offer and sell
Registrable Securities owned by the Stockholder, by means of the prospectus
contained in such registration statement. If the Stockholder desires to have its
Registrable Securities registered under such registration statement pursuant to
this Section 2.02, the Stockholder shall advise the Company thereof in writing
within ten (10) days from the provision of the Company’s notice (which request
shall set forth the number of Registrable Securities for which registration is
requested). Subject to Section 2.03 hereof, the Company shall include in such
registration statement, if filed, all Registrable Securities so requested by the
Stockholder to be included so as to permit such securities to be sold or
disposed of in the manner and on the terms set forth in such request. Such
registration shall hereinafter be called a “Piggyback Registration.” The Company
shall have the right at any time to delay or discontinue, without liability to
the Stockholder, any Piggyback Registration under this Section 2.02 at any time
prior to the effective date of the Registration Statement if the proposed
offering of Common Stock contemplated thereunder is discontinued.

 

4

--------------------------------------------------------------------------------

 

 

(b)     Withdrawal Right. The Stockholder shall have the right to withdraw its
request for inclusion of its Registrable Securities in any Registration
Statement pursuant to this Section 2.02 by giving written notice to the Company
of its request to withdraw; provided, however, that (1) such withdrawal request
must be made in writing prior to the earlier of the execution of the
underwriting agreement or the execution of the custody agreement with respect to
such Piggyback Registration and (2) such withdrawal shall be irrevocable and,
after making such withdrawal, the Stockholder shall no longer have any right to
include Registrable Securities in the Piggyback Registration from which the
Stockholder withdrew.

 

Section 2.03.     Allocation of Securities Included in Registration Statements.
In connection with any Registration Statement in which the Stockholder has
requested to include Registrable Securities which relates to an underwritten
public offering, if the managing underwriter(s) of such offering advise(s) that
the inclusion in such Registration Statement of some or all of the shares sought
to be registered thereunder exceeds the number of shares (the “Saleable Number”)
that can be sold in an orderly fashion without a substantial risk that the price
per share to be derived from such registration will be materially and adversely
affected, then the number of shares offered thereunder shall be limited to the
Saleable Number and shall be allocated, subject to Section 3.06 below, as
follows:

 

(a)     if such registration is being effected in connection with any Piggyback
Registration requested by the Stockholder for inclusion pursuant to Section 2.02
hereof, (1) first, to all the shares of Common Stock that the Company proposes
to register for its own account, (2) second, the difference, if any, between the
Saleable Number and the number of shares to be included pursuant to clause (1)
above, to Registrable Securities of the Stockholder requested to be included in
such Piggyback Registration, and (3) third, the difference, if any, between the
Saleable Number and the number of shares to be included pursuant to clauses (1)
and (2) above, to all other selling shareholders, pro rata on the basis of the
number of shares offered for sale by each such shareholder; and

 

(b)     if the registration is being effected pursuant to a Demand Registration
requested by the Stockholder pursuant to Section 2.01 hereof, (1) first, to
Registrable Securities of the Stockholder requested to be included in such
Demand Registration, until the Stockholder has sold all such Registrable
Securities, (2) second, the difference, if any, between the Saleable Number and
the number of shares to be included pursuant to clause (1) above, to shares that
the Company proposes to register for its own account, and (C) third, the
difference, if any, between the Saleable Number and the number of shares to be
included pursuant to clauses (1) and (2) above, to all other selling
shareholders, pro rata on the basis of the number of shares requested to be
included by each such shareholder.

 

Section 2.04.     Certain Notices; Suspension of Sales. The Company may, upon
written notice to the Stockholder, suspend the Stockholder’s use of any
Prospectus (which is a part of any Registration Statement) for a reasonable
period not to exceed sixty (60) consecutive days or an aggregate of one hundred
and twenty (120) days in any calendar year if the Company in its reasonable
judgment believes it may possess material non-public information the disclosure
of which in its reasonable judgment would have a material adverse effect on the
Company and/or its subsidiaries. The Stockholder agrees by its acquisition of
such Registrable Securities to hold any communication by the Company pursuant to
this Section 2.04 in confidence.

 

5

--------------------------------------------------------------------------------

 

 

Article 3
Registration Procedures

 

Section 3.01.     Registration Procedures. Subject to the terms of this
Agreement, whenever the Company is required to effect or cause the registration
of Registrable Securities pursuant to Article II hereof, the Company shall use
its best efforts to effect the registration of such Registrable Securities in
accordance with the intended method of disposition thereof as quickly as
practicable. In connection with any Demand Registration, the Company shall,
except as set forth in Section 2.01(c), as expeditiously as possible (and in no
event more than ninety (90) days from the date of receipt of a Demand) prepare
and file with the Commission a Registration Statement on such form (including
Form S-3) for which the Company then qualifies as the Company shall deem
appropriate and which shall be available for the sale of the Registrable
Securities to be registered thereunder in accordance with the provisions of this
Agreement and in accordance with the intended method of disposition of such
Registrable Securities. The Company shall use its best efforts to cause any
Registration Statement filed hereunder to be declared effective as soon as
reasonably practicable after the filing thereof with the Commission, including,
without limitation, preparing and/or filing with the Commission such other
documents as may be necessary to comply with the provisions of the Securities
Act. Subject to the provisions of Section 2.04 hereof, the Company shall, as
expeditiously as possible, prepare and file with the Commission such amendments
and supplements to any Registration Statement filed hereunder and the Prospectus
used in connection therewith as may be necessary to keep such Registration
Statement effective (pursuant to Rule 415 under the Securities Act or otherwise)
until the earlier of (1) the date on which all of the Registrable Securities
registered therein shall have been sold, and (2) ninety (90) days after such
Registration Statement is declared effective. The Company shall use its best
efforts to cause all shares of Common Stock so registered to be listed,
commencing not later than the effective date of the applicable registration
statement, on the NYSE or such other national securities exchange (including the
Nasdaq National Market) on which the Company’s shares of Common Stock are listed
at such time, and the Company shall enter into all related customary agreements,
including a listing application and indemnification agreement in customary form,
and provide a transfer agent and registrar for the shares of Common Stock being
registered not later than the effective date of the applicable registration
statement. The Company shall take such other actions as are reasonable and
necessary to comply with the Securities Act, the Exchange Act and all applicable
rules and regulations promulgated thereunder, or with the reasonable request of
the Stockholder with respect to the registration, qualification and distribution
of the shares of Common Stock to be registered.

 

Section 3.02.     Copies; Review. At least five (5) Business Days before filing
a Registration Statement or Prospectus or any amendment or supplement thereto
(whether before or after effectiveness), the Company will furnish to the
Stockholder copies of all such documents proposed to be filed. Such documents
will be subject to the review of the Stockholder. The Company will immediately
amend such Registration Statement and Prospectus to include such reasonable
changes as the Stockholder and the Company reasonably agree should be included
therein. If the Stockholder requests a change which, in its reasonable judgment,
is unreasonably refused by the Company, the Stockholder may withdraw its
Registrable Securities from such Registration Statement.

 

6

--------------------------------------------------------------------------------

 

 

(b)     The Company shall make available for inspection by the Stockholder, any
underwriter(s) participating in any disposition pursuant to a Registration
Statement, and any attorney, accountant or other agent retained by the
Stockholder or any underwriter (collectively, the “Inspectors”), all material
financial and other records, pertinent documents and properties of the Company
as shall be necessary to enable them to exercise their due diligence
responsibility. The Company shall cause its officers, directors and employees to
supply all material information requested by any such Inspector in connection
with any such Registration Statement.

 

Section 3.03.     Amendments. Subject to Section 2.04 hereof, the Company shall
(a) prepare and file with the Commission such amendments and post-effective
amendments to the Registration Statement as may be necessary to keep the
Registration Statement effective for the applicable time period required herein,
(b) cause the Prospectus to be supplemented by any required Prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
Securities Act, and (c) comply with the provisions of the Securities Act with
respect to the disposition of all securities covered by such Registration
Statement during the applicable period in accordance with the intended methods
of disposition by the Stockholder set forth in such Registration Statement or
Prospectus supplement.

 

Section 3.04.     Notification. The Company shall promptly notify the
Stockholder and (if requested by the Stockholder) confirm such notification in
writing, (a) when the Prospectus has been filed, and, with respect to the
Registration Statement, when it has become effective, (b) of any request by the
Commission for amendments or supplements to the Registration Statement or the
Prospectus or for additional information, (c) of the issuance of any stop order
suspending the effectiveness of the Registration Statement, or the refusal or
suspension of qualification of registration of Registrable Securities, or the
initiation of any proceedings for that purpose, (d) of the receipt by the
Company of any notification with respect to the suspension of the qualification
or exemption from qualification of any of the Registrable Securities for sale in
any jurisdiction, or the initiation or threatening of any proceeding for such
purpose, and (e) of any event that makes any material statement made in the
Registration Statement, the Prospectus or any document incorporated therein by
reference untrue or that requires the making of any changes in the Registration
Statement, the Prospectus or any document incorporated therein by reference in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading in any material respect. Subject to Section 2.04
hereof, the Company will make every reasonable effort to obtain the withdrawal
of any order suspending the effectiveness of the Registration Statement at the
earliest possible moment. If any event contemplated by clause (e) occurs,
subject to Section 2.04 hereof, the Company shall promptly prepare a supplement
or post-effective amendment to the Registration Statement or the Prospectus or
file any other required document so that, as thereafter delivered to the
purchasers of the Registrable Securities, the Prospectus will not contain an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. Upon receipt of any notice from the Company that any
event of the kind described in clause (b), (c), (d) or (e) has happened, the
Stockholder shall discontinue offering the Registrable Securities until the
Stockholder receives the copies of the supplemented or amended Prospectus
contemplated by the previous sentence, or until it is advised in writing by the
Company that the use of the Prospectus may be resumed, and has received copies
of any additional or supplemental filings that are incorporated by reference in
the Prospectus.

 

7

--------------------------------------------------------------------------------

 

 

Section 3.05.     Information Included. The Company may require the Stockholder
to furnish in writing to the Company such information regarding the Stockholder
and the distribution of the Registrable Securities as the Company may from time
to time reasonably require for inclusion in the Registration Statement, and such
other information as may be legally required in connection with such
registration including, without limitation, all such information as may be
requested by the Commission or the NYSE or any other applicable national
exchange upon which the Common Stock is listed or to be listed. The Stockholder
shall provide such information in writing and signed by the Stockholder and
stated to be specifically for inclusion in the Registration Statement. The
Company may exclude from such registration the Registrable Securities of the
Stockholder if the Stockholder fails to furnish such information within a
reasonable time after receiving such request. The Stockholder agrees to furnish
to the Company all information required to be disclosed in order to make the
information previously furnished to the Company by the Stockholder not
misleading. If requested by the Stockholder, the Company will, as soon as
practicable, incorporate in a Prospectus supplement or post-effective amendment
such information as the Stockholder reasonably requests be included therein
relating to the sale of the Registrable Securities, including, but not limited
to, information with respect to the number of Registrable Securities being sold
and any other terms of the distribution of the Registrable Securities to be sold
in such Offering. Subject to Section 2.04 hereof, the Company will make all
required filings of such Prospectus supplement or post-effective amendment as
promptly as practicable after being notified of the matters to be incorporated
in such Prospectus supplement or post-effective amendment.

 

Section 3.06.     Underwritten Offerings. In the event that the distribution of
the Registrable Securities covered by a Registration Statement filed hereunder
shall be effected by means of an underwriting, the following provisions shall
apply:

 

(a)     if such distribution of Registrable Securities is (i) being effected
pursuant to a Demand Registration, the underwriter(s) shall be designated by the
Stockholder with the consent of the Company (not to be unreasonably withheld)
and (ii) being effected pursuant to a Piggyback Registration, the underwriter(s)
shall be designated by the Company in its sole discretion;

 

(b)     the Company shall (1) cooperate with the underwriter(s), including
attending any road shows and providing such assistance as the underwriter(s) may
reasonably request in connection with the preparation of any materials necessary
or desirable to effect such underwriting, (2) enter into any such underwriting
agreement as shall be appropriate under the circumstances, (3) use its best
efforts to comply with and satisfy all of the terms and conditions of each such
underwriting agreement to which it shall be a party, and (4) comply with all
applicable rules and regulations of the Commission including, without
limitation, applicable reporting requirements under the Exchange Act;

 

8

--------------------------------------------------------------------------------

 

 

(c)     if such distribution of Registrable Securities is being effected
pursuant to a Demand Registration, including, without limitation, in any primary
offering by the Company, any over-allotment option to be granted to the managing
underwriter(s) shall be allocated to and granted by any Person designated by the
Stockholder, and if such distribution is being effected pursuant to a Piggyback
Registration, any over-allotment option to be granted to the managing
underwriter(s) shall be allocated to and granted by the Company (in the event of
any primary offering by the Company) and all selling shareholders pro-rata based
on the number of shares sold pursuant to such offering; and

 

(d)     the Stockholder shall enter into underwriting agreement(s), power(s) of
attorney and custody agreement(s), which agreements and powers shall contain
customary provisions as shall be appropriate under the circumstances.

 

Section 3.07.     Copies. The Company will (1) promptly furnish to the
Stockholder without charge, at least one signed copy of the Registration
Statement and any post-effective amendment thereto, including financial
statements and schedules, all documents incorporated therein by reference and
all exhibits (including those incorporated by reference), and (2) promptly
deliver to the Stockholder without charge, as many copies of the Prospectus
(including each Preliminary Prospectus) and any amendment or supplement thereto
as the Stockholder may reasonably request. The Company consents to the use of
the Prospectus or any amendment or supplement thereto by the Stockholder in
connection with the offering and sale of the Registrable Securities covered by
the Prospectus or any amendment or supplement thereto.

 

Section 3.08.     Blue Sky Registration. Prior to any offering of Registrable
Securities covered by a Registration Statement under Section 2.01 or 2.02, the
Company will register or qualify or cooperate with the Stockholder and its
counsel in connection with the registration or qualification of such Registrable
Securities under the securities or blue sky laws of any such jurisdictions in
the United States as the Stockholder reasonably requests in writing, and do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of such Registrable Securities. The Company will not be
required to take any actions under this Section 3.08 if such actions would
require the Company to (a) qualify to do business in any jurisdiction where it
is not then so qualified, (b) submit to the general taxation of any jurisdiction
where it is not then so subject or (c) file in any jurisdiction any general
consent to service of process.

 

Section 3.09.     Certificates. The Company will cooperate with the Stockholder
to facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold that do not bear any restrictive legends. Such
certificates will be in such denominations and registered in such names as the
Stockholder requests at least two (2) Business Days prior to any sale of
Registrable Securities.

 

Section 3.10.     Section 11(a) Notice. The Company will make generally
available to its shareholders the information required pursuant to the
provisions of Section 11(a) of the Securities Act and Rule 158 thereunder.

 

Section 3.11.     Registration Expenses. Company Expenses. Subject to the
provisions of Section 3.11(b) below, the Company shall pay all expenses incident
to the Company’s performance of or compliance with this Agreement, including,
but not limited to, all registration and filing fees, fees and expenses of
compliance with securities or blue sky laws, fees and expenses incurred in
connection with the quotation or listing of the Registrable Securities on the
NYSE (or any other national securities exchange on which such securities are
then listed), transfer agent fees, printing expenses, messenger expenses,
telephone and delivery expenses, and fees and disbursements of counsel to the
Company, counsel to the underwriter(s) of any underwritten offering (but only to
the extent that the Company or the Stockholder are contractually required to
bear such fees and disbursements pursuant to the applicable underwriting
agreement(s)) and of independent certified public accountants of the Company.
The Company shall also pay for (1) the fees and expenses of one firm of legal
counsel, if any, retained to represent all the Stockholder in connection with
any Registration Statement filed hereunder, (2) the Company’s internal expenses,
including the expense of any annual audit, (3) the fees and expenses of any
Person retained by the Company, and (4) the cost of furnishing copies of each
preliminary Prospectus, each final Prospectus and each such amendment or
supplement thereto to the underwriters, dealers and other purchasers of shares
of Common Stock.

 

9

--------------------------------------------------------------------------------

 

 

(b)     Stockholder Expenses. The Stockholder shall pay all underwriting fees,
commissions and discounts with respect to the sale of any Registrable Securities
and any transfer taxes incurred in respect of such sale. Each Stockholder shall
also be responsible for the payment of all fees and expenses of legal counsel
retained by it, other than the fees and expenses of the firm of legal counsel
retained to represent the Stockholder in connection with any Registration
Statement filed hereunder for which the Company is responsible pursuant to
Section 3.11(a) above.

 

Article 4
Indemnification

 

Section 4.01.     Indemnification by the Company. The Company will indemnify and
hold harmless the Stockholder and each Person, if any, who controls the
Stockholder (within the meaning of Section 15 of the Securities Act) (each, a
“Stockholder Control Person”) from and against any and all losses, claims,
damages and liabilities (“Losses”) reasonably incurred in connection with, and
any amount paid in settlement of, any action suit or proceeding or any claim
asserted to which the Stockholder or Stockholder Control Person may become
subject under the Securities Act, the Exchange Act or other federal or state
securities laws or regulations, at common law or otherwise, insofar as such
Losses arise out of or are based upon (a) any untrue statement or alleged untrue
statement of a material fact contained in any Registration Statement, Prospectus
or preliminary prospectus or any amendment or supplement thereto or the omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, or (b) any violation
by the Company of the Securities Act or the Exchange Act, or other federal or
state securities laws applicable to the Company and relating to any action or
inaction required of the Company in connection with such registration. In
addition, the Company will reimburse the Stockholder and Stockholder Control
Person(s) for any reasonable investigation, legal or other expenses incurred by
the Stockholder or Stockholder Control Person(s) in connection with
investigating or defending any such Loss. Notwithstanding anything herein to the
contrary, the Company will not be liable, and will not indemnify or hold
harmless, or reimburse the Stockholder or Stockholder Control Person, with
respect to the portion of any such Loss that (1) arises out of or is based upon
any alleged untrue statement or alleged omission made in such Registration
Statement, preliminary Prospectus, Prospectus, or amendment or supplement in
reliance upon and in conformity with written information furnished to the
Company by the Stockholder or any Stockholder Control Person specifically for
use therein or (2) attributable to the Stockholder’s or any Stockholder Control
Person’s (a) use of a Prospectus after being notified by the Company to suspend
use thereof pursuant to Section 3.04 above or (b) failure to deliver a final
Prospectus to the Person asserting any losses, claims, damages and liabilities
and judgments caused by any untrue statement or alleged untrue statement of a
material fact contained in any preliminary prospectus, or caused by any omission
or alleged omission to state therein a material fact required to be stated
therein or necessary to make the statements therein not misleading, if such
material misstatement or omission or alleged material misstatement or omission
was cured in an amended or supplemented Prospectus prepared by the Company and
delivered to the Stockholder at or prior to the time written confirmation of
sale to such Person was required to be made. The foregoing indemnity will remain
in full force and effect regardless of any investigation made by or on behalf of
the Stockholder or Stockholder Control Person, and will survive the transfer of
such securities by the Stockholder.

 

10

--------------------------------------------------------------------------------

 

 

Section 4.02.     Indemnification by the Stockholder. If the Stockholder sells
Registrable Securities under a Prospectus that is part of a Registration
Statement, the Stockholder shall indemnify and hold harmless the Company, its
directors, each officer who signed such Registration Statement and each Person
who controls the Company (within the meaning of Section 15 of the Securities
Act) (each, a “Controlling Person”) under the same circumstances as the
foregoing indemnity from the Company to the Stockholder and Stockholder Control
Persons, but only to the extent that such Losses arise out of or are based upon
any untrue or allegedly untrue statement of a material fact or omission or
alleged omission of a material fact that was made in the Prospectus, the
Registration Statement, any preliminary prospectus, or any amendment or
supplement thereto, in reliance upon and in conformity with written information
relating to the Stockholder or a Stockholder Control Person furnished to the
Company by the Stockholder or any Stockholder Control Person expressly for use
therein. In addition, the Stockholder will reimburse the Company and Controlling
Person(s) for any reasonable investigation, legal or other expenses incurred by
the Company or Controlling Person(s) in connection with investigating or
defending any such Loss. In no event will the aggregate liability of the
Stockholder and/or a Stockholder Control Person exceed the amount of the net
proceeds received by the Stockholder upon the sale of the Registrable Securities
giving rise to such indemnification obligation. Such indemnity will remain in
full force and effect regardless of any investigation made by or on behalf of
the Company or such officer, director, employee or Controlling Person and will
survive the transfer of such securities by the Stockholder.

 

Section 4.03.     Contribution. If the indemnification provided for in Sections
4.01 or 4.02 is unavailable to an indemnified party, then each applicable
indemnifying party, in lieu of indemnifying such indemnified party, will have a
joint and several obligation to contribute to the amount paid or payable by such
indemnified party as a result of such Losses. Such contribution will be in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party, on the one hand, and such indemnified party, on the other hand, in
connection with the actions, statements or omissions that resulted in such
Losses, as well as any other relevant equitable considerations. The relative
fault of such indemnifying party, on the one hand, and indemnified party, on the
other hand, will be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact, has been
taken or made by, or relates to information supplied by, such indemnifying party
or indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent any such action, statement or
omission. The amount paid or payable by a party as a result of any such Losses
will be deemed to include any investigation, legal or other fees or expenses
incurred by such party in connection with any investigation or proceeding, to
the extent such party would have been indemnified for such expenses if the
indemnification provided for in Sections 4.01 or 4.02 was available to such
party. If, however, the allocation provided above is not permitted by applicable
law, then each indemnifying party shall contribute to the amount paid or payable
by such indemnified party in such proportion as is appropriate to reflect not
only such relative faults but also the relative benefits of the indemnifying
party and the indemnified party as well as any other relevant equitable
considerations. The parties hereto agree that it would not be just and equitable
if contributions pursuant to this Section 4.03 were to be determined by pro rata
allocation or by any other method of allocation which does not take account of
the equitable considerations referred to in the preceding sentences of this
Section 4.03. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation.

 

11

--------------------------------------------------------------------------------

 

 

Section 4.04.     Conduct of Indemnification Proceedings. Any Person entitled to
indemnification hereunder will (a) give prompt notice to the indemnifying party
of any claim with respect to which it seeks indemnification, and (b) permit such
indemnifying party to assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party; provided that the failure to give such
notice shall not relieve an indemnifying party of liability except to the extent
it has been prejudiced as a result of such failure. Any Person entitled to
indemnification hereunder shall have the right to employ separate counsel and to
participate in (but not control) the defense of such claim, but the fees and
expenses of such counsel will be at the expense of such Person and not of the
indemnifying party unless (x) the indemnifying party has agreed to pay such fees
or expenses, (y) the indemnifying party has failed to assume the defense of such
claim and employ counsel reasonably satisfactory to such Person within a
reasonable period of time pursuant to this Agreement, or (z) a conflict of
interest exists between such Person and the indemnifying party with respect to
such claims that would make such separate representation required under
applicable ethical rules. In the case of clause (z) above, if the Person
notifies the indemnifying party in writing that such Person elects to employ
separate counsel at the expense of the indemnifying party, the indemnifying
party shall not have the right to assume the defense of such claim on behalf of
such Person. If such defense is not assumed by the indemnifying party, the
indemnifying party shall not be subject to any liability for any settlement made
without its consent (but such consent shall not be unreasonably withheld). No
indemnified party will be required to consent to entry of any judgment or enter
into any settlement that does not include as an unconditional term the giving of
a release, by all claimants or plaintiffs to such indemnified party from all
liability with respect to such claim or litigation. Any indemnifying party who
is not entitled to, or elects not to, assume the defense of a claim will not be
obligated to pay the fees and expenses of more than one counsel (other than
required local counsel) for all parties indemnified by such indemnifying party
with respect to such claim.

 

12

--------------------------------------------------------------------------------

 

 

Article 5
Other Agreements

 

Section 5.01.     Restrictions on Public Sale by the Stockholder. If requested
by the managing underwriter(s) of an underwritten public offering, the
Stockholder will not effect any public sale or distribution of securities of the
same class (or securities exchangeable or exercisable for or convertible into
securities of the same class) as the securities included in such offering
(including, but not limited to, a sale pursuant to Rule 144 of the Securities
Act) during the 10-day period prior to and up to the 180-day period beginning on
the effective date of, such offering (the “Lock-Up Period”). Notwithstanding the
foregoing, if (a) during the last 17 days of the Lock-Up Period the Company
issues an earnings release or material news of a material event relating to the
Company occurs or (b) prior to the expiration of the Lock-Up Period, the Company
announces that it will release earnings results during the 17-day period
beginning on the last day of the Lock-Up Period, then the Lock-Up Period shall
continue to apply until the expiration of the 17-day period beginning on the
issuance of the earnings release or the occurrence of the material news or
material event.

 

Section 5.02.     Rule 144. The Company shall file, on a timely basis, all
reports required to be filed by it under the Securities Act and the Exchange
Act, and will take such further action and provide such documents as the
Stockholder may reasonably request, all to the extent required from time to time
to enable the Stockholder to sell Registrable Securities without registration
under the Securities Act within the limitation of the conditions provided by (a)
Rule 144 under the Securities Act, as such rule may be amended from time to
time, or (b) any similar rule or regulation hereafter adopted by the Commission.
Upon the request of the Stockholder, the Company will deliver to the Stockholder
a statement verifying that it has complied with such information and
requirements.

 

Article 6
Miscellaneous

 

Section 6.01.     Amendments; Waivers. This Agreement may not be amended,
changed, supplemented, waived or otherwise modified or terminated, except upon
the execution and delivery of a written agreement executed by the parties
hereto.

 

Section 6.02.     Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto pertaining to its subject matter and
supersedes and replaces all prior agreements and understandings of the parties
in connection with such subject matter.

 

Section 6.03.     Notices. All notices and other communications hereunder shall
be given in writing and delivered personally, by registered or certified mail
(postage prepaid return receipt requested), by overnight courier (postage
prepaid), facsimile transmission or similar means, to the party to receive such
notices or communications at the address set forth below (or such other address
as shall from time to time be designated by such party to the other parties in
accordance with this Section 6.03):

 

13

--------------------------------------------------------------------------------

 

 

If to the Company:

 

Ormat Technologies, Inc.
6225 Neil Road Reno, NV
89511-1136
Attn: Isaac Angel
Facsimile: (775) 356-9039

 

with required copies to (which will not constitute notice):

 

Chadbourne & Parke LLP

1200 New Hampshire Avenue N.W.

Washington, DC 20036
Attention: Noam Ayali
Facsimile: (202) 974-5602
Email: NAyali@chadbourne.com

 

Chadbourne & Parke LLP

1301 Avenue of the Americas

New York, NY 10019
Attention: Charles E. Hord

Facsimile: (212) 541-5369
Email: Chord@chadbourne.com

 

Davis Polk & Wardwell LLP

450 Lexington Avenue

New York, NY 10017
Attention: William H. Aaronson

Telephone: (212) 450-4397
Facsimile: (212) 701-5397
Email: william.aaronson@davispolk.com

 

If to the Stockholder:

 

ORIX Corporation
Hamamatsucho Building, 1-1-1 Shibaura
Minato-ku, Tokyo 105-0023, Japan
Attention: Todd Freeland, Hidetake Takahashi
Facsimile: 03-5730-0183
Email: todd.freeland@orix-ei.com; hidetake.takahashi.vk@orix.jp;
nobuomi.iokamori.ud@orix.jp; daisuke.ueno.tu@orix.jp

 

14

--------------------------------------------------------------------------------

 

 

with required copies to (which will not constitute notice):

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: Thomas W. Christopher and Joshua G. Kiernan

Telecopy No.: (212) 751- 4864

Email: thomas.christopher@lw.com

 joshua.kiernan@lw.com

 

All such notices and communications hereunder shall be deemed given when
received, as evidenced by the signed acknowledgment of receipt of the person to
whom such notice or communication shall have been personally delivered, the
acknowledgment of receipt returned to the sender by the applicable postal
authorities, the confirmation of delivery rendered by the applicable overnight
courier service, or the confirmation of a successful facsimile transmission of
such notice or communication. A copy of any notice or other communication given
by any party to any other party hereto, with reference to this Agreement, shall
be given at the same time to the other parties to this Agreement.

 

Section 6.04.     Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a)     This Agreement, and all claims or causes of action based upon, arising
out of, or related to this Agreement or the transactions contemplated hereby,
shall be governed by, and construed in accordance with, the Laws of the State of
Delaware, without giving effect to principles or rules of conflict of laws to
the extent such principles or rules would mandate or permit the application of
Laws of another jurisdiction.

 

(b)     Any Action based upon, arising out of or related to this Agreement or
the transactions contemplated hereby may be brought in the Delaware Court of
Chancery (or, if the Delaware Court of Chancery shall be unavailable, any other
court of the State of Delaware or, in the case of claims to which the federal
courts have exclusive subject matter jurisdiction, any federal court of the
United States of America sitting in the State of Delaware), and each of the
Parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Action, waives any objection it may now or hereafter have to personal
jurisdiction, venue or to convenience of forum, agrees that all claims in
respect of the Action shall be heard and determined only in any such court, and
agrees not to bring any Action arising out of or relating to this Agreement or
the transactions contemplated hereby in any other court. Nothing herein
contained shall be deemed to affect the right of any party to serve process in
any manner permitted by Law or to commence legal proceedings or otherwise
proceed against any other party in any other jurisdiction, in each case, to
enforce judgments obtained in any Action, suit or proceeding brought pursuant to
this Section 6.04.

 

(c)     THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT BY ANY OF
THEM AGAINST ANY OTHER PARTY IN ANY MATTERS ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS AGREEMENT.

 

Section 6.05.     Non-Recourse. The obligations of the Company and the
Stockholder, respectively, under this Agreement are obligations of the Company
and the Stockholder, respectively, only and no recourse shall be available
against any officer, director, stockholder or other owner of either the Company
or the Stockholder.

 

15

--------------------------------------------------------------------------------

 

 

Section 6.06.     Assignment. The Stockholder shall not be permitted to assign
any of its rights or obligations hereunder by operation of law or otherwise
without the prior written consent of the Company; provided, that the Stockholder
may assign any of its rights or obligations hereunder to any Affiliate of the
Stockholder without obtaining the prior written consent of the Company so long
as such Affiliate agrees in writing to be bound by the provisions of this
Agreement that are applicable to the Stockholder as if such Affiliate was an
original party hereto. Notwithstanding any such assignment, the Stockholder
shall continue to be liable for the performance of all obligations of the
Stockholder and those of its assignee hereunder.

 

Section 6.07.     Severability. Whenever possible, each provision or portion of
any provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law. If any provision or portion of any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under any applicable law or rule in any jurisdiction, such
invalidity, illegality or unenforceability will not affect any other provision
or portion of any provision in such jurisdiction, and this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision or portion of any provision had never been
contained herein.

 

Section 6.08.     No Waiver. The failure of any party hereto to exercise any
right, power or remedy provided under this Agreement or otherwise available in
respect hereof at law or in equity, or to insist upon compliance by any other
party hereto with its obligations hereunder, and any custom or practice of the
parties at variance with the terms hereof, shall not constitute a waiver by such
party of its right to exercise any such or other right, power or remedy or to
demand such compliance.

 

Section 6.09.     No Third Party Beneficiaries. This Agreement is not intended
to be for the benefit of, and shall not be enforceable by, any Person who or
which is not a party hereto. Any Person who or which is not a party hereto shall
not be entitled to any benefit hereunder.

 

Section 6.10.     Headings. The Section headings in this Agreement are for
convenience of reference only and are not intended to be a part of this
Agreement or to affect the meaning or interpretation of this Agreement.

 

Section 6.11.     Counterparts. This Agreement may be executed in one or more
counterparts, all of which taken together shall constitute one agreement.

 

[Signature pages follow]

 

16

--------------------------------------------------------------------------------

 

 

 

ORMAT TECHNOLOGIES, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ Isaac Angel & /s/ Doron Blachar

 

 

 

Name: Isaac Angel & Doron Blachar

 

 

 

Title:     CEO & CFO

 

 

 

 

 

[Signature page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------

 

 

 

ORIX CORPORATION

 

 

 

 

 

 

 

 

 

 

By:

/s/ Yuichi Nishigori 

 

 

 

Name: Yuichi Nishigori

 

 

 

Title:    Director and Corporate Executive President

 

 

 

[Signature page to Registration Rights Agreement]